DETAILED ACTION
	Claims 21-40 are presented on 02/10/2022 for examination on merits.  Claims 21, 28, and 34 are independent base claims.  Claims 1-20 are cancelled by preliminary amendment on 02/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would like Applicant to submit two sets of claims: 
Set #1 as in a typical filing which includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 as an appendix to the Arguments/Remarks for a clean version of the claims which has all the markups removed for entry by the Examiner.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,283,621 B1 (hereinafter “USPAT 621”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of validating the key-hash pair based on determining that the key-hash pair matches the reference key-hash pair stored in the validation database.

	Regarding claim 21, USPAT 621 anticipates:
A method for merchant system identity validation (USPAT 621, CLM. 1: A method for merchant system identity validation), comprising: 
transmitting, by an access management system, a primary key to the merchant system (USPAT 621, CLM. 1: transmitting, by the access management system, the primary key to the integrator system); 
transmitting, by the access management system, a hash value to the merchant system (USPAT 621, CLM. 1: transmitting, by the access management system, the hash value to the merchant system); 
receiving, by the access management system, an authorization request comprising a key-hash pair from the merchant system (USPAT 621, CLM. 1: receiving, by the access management system, an authorization request comprising a key-hash pair); 
determining, by the access management system, that the key-hash pair matches a reference key-hash pair stored in a validation database (USPAT 621, CLM. 1: determining, by the access management system, that the key-hash pair matches a reference key-hash pair stored in a validation database); 
validating, by the access management system, the key-hash pair based on determining that the key-hash pair matches the reference key-hash pair stored in the validation database (USPAT 621, CLM. 1: validating, by the access management system, the key-hash pair based on determining that the key-hash pair matches the reference key-hash pair stored in the validation database); and 
transmitting, by the access management system, the authorization request to an acquirer processor based on validating the key-hash pair (USPAT 621, CLM. 1: transmitting, by the access management system, the authorization request to an acquirer processor based on validating the key-hash pair).
Independent claims 28 and 34 are rejected for the same reason as claim 11, because they each recite the same limitations in similar language.
Regarding dependent claims 22-27, 29-33, and 35-40 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 21, 23-24, 26-28, 30-31, 33-34, 36-37, and 39-40 each recite the limitation "the merchant system" without sufficient antecedent basis for this limitation in the respective claims.
Claims 22-27, 29-33, and 35-40 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 21, 28, and 34, respectively.

Allowable Subject Matter
Claims 21-40 are allowable over prior art for the following reasons:
Independent claims 21, 28, and 34 repeat a substantial portion of the allowable subject matter of the parent case Application No. 16/82817, filed 11/13/2019, now U.S. Patent #11,283,621.  The claims recite elements of “receiving, by the access management system, an authorization request comprising a key-hash pair from the merchant system; determining, by the access management system, that the key-hash pair matches a reference key-hash pair stored in a validation database; validating, by the access management system, the key-hash pair based on determining that the key-hash pair matches the reference key-hash pair stored in the validation database; and transmitting, by the access management system, the authorization request to an acquirer processor based on validating the key-hash pair.” The elements and the features thereof, in combination with the other limitations in the claims, respectively, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/01/2022